Citation Nr: 1611861	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-31 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a special monthly compensation (SMC) based on the need for aid and attendance.

2. Entitlement to service connection for loss of use of left elbow secondary to shunt placement for dialysis and secondary to diabetic nephropathy.


REPRESENTATION

Veteran  represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and June 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The December 2009 rating decision denied the Veteran's claim for SMC while the June 2011 rating decision denied the claim for loss of use of left elbow secondary to shunt placement for dialysis and secondary to diabetic nephropathy.

The Board is cognizant that the Veteran's contentions on appeal are broad and the current characterization of the issues in appellate status are similarly broad in scope.  At this time, the Board finds that it is appropriate to essentially maintain the characterization of the issues as defined by the Agency of Original Jurisdiction (AOJ).  The Board's remand directives outlined above, however, are tailored to be responsive to the Veteran's larger contentions.  Upon return of this appeal to the Board following this development it may be necessary to re-characterize the issues in appellate status.

In part, this remand will allow the AOJ to consider the considerable amount of relevant/pertinent evidence associated with the claims file after these issues were last adjudicated; the last adjudication was in an October 2012 Statement of the Case (SSOC).  See generally 38 C.F.R. § 20.1304.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Prior to adjudication on the merits of the claims, the Board finds that additional examinations are necessary.  These examinations should evaluate the Veteran for the current level of disability.  Specifically, this examination should evaluate whether the Veteran's eye disability is manifested by blindness is both eyes, rendering him as to be in need of regular aid and attendance.  The examination should contain all findings relevant to a determination as to the Veteran's need for aid and attendance.

As to service connection for loss of use of left elbow secondary to shunt placement for dialysis and secondary to diabetic nephropathy, another examination is also necessary.  The Veteran is currently in receipt of a 20 percent rating for left upper extremity peripheral neuropathy, rated as 20 percent disabling and a 60 percent rating for diabetes.  Based on the way in which the issue has been characterized, the Board finds that an examination is necessary in which an examiner determines if there are other disabilities of the left upper extremity/elbow and if they are caused or aggravated by the service-connected diabetes (or complications thereof to include peripheral neuropathy) and, also, makes some findings regarding the overall functionality of the left upper extremity.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled to evaluate him for the need to aid and attendance.  All relevant findings should be provided, to include findings necessary to make a determination as to whether the Veteran's service-connected eye disability is manifested by blindness is both eyes, rendering him as to be in need of regular aid and attendance.  

2.  The Veteran should also be scheduled for an examination to specifically address the Veteran's contention that he has loss of use of the left upper extremity/elbow.  In this regard, the examiner should address the overall function of the left upper extremity, and also determine whether there are additional disabilities other than the service-connected peripheral neuropathy of the left upper extremity.  

For additional disabilities, the examiner should determine whether they are caused or aggravated by the service-connected diabetes (or complications thereof to include peripheral neuropathy) by answering  the following:  

a)  What are the diagnoses of the left upper extremity?  

b)  For each disability diagnosed in addition to the service-connected peripheral neuropathy, is it at least as likely as not (50 percent or greater probability) that such disability was caused or aggravated by service-connected diabetes (or complications thereof to include peripheral neuropathy)?

c)  For each additional disability which the examiner finds is either caused or aggravated by  diabetes (or complications thereof to include peripheral neuropathy), the examiner should detail the functional impact (severity of symptoms) of that disability.  

The clinician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship or a finding of aggravation; less likely weighs against the claim.

The clinician is also advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is requested to provide a rationale for any opinion provided.  If the clinician is unable to answer any question presented without resort to speculation, he or she should so indicate.

3.  Thereafter, the AOJ should ensure that the examination reports are responsive to all questions asked by the Board.  

4.   Then readjudicate the claims on appeal.  If any benefit remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow adequate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




